Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of S. Han et al., US 16/413,793 (May 16, 2019) are pending and under examination.  Claims 1-19 are rejected.  Claim 20 is objectionable.  

Claim Objections
Typographical
Claims 1, 8, and 19 are objected to one the grounds that they should be amended as follows:

Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 5-79

to correct a clear typographical error.  

Claim Dependent upon a Rejected Base Claim

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  

First § 112(a) Rejection

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claim 1, claim 8, and claim 19 amendment:

when X21 in Formula 2 is C(R21)(R22), or three selected from the group consisting of Ar1 to Ar4 are a group represented by Formula 2, the remaining one or two selected from the group consisting of Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 7-79, a sum of c1 and c2 is 1, and R3 and R4 are each hydrogen,

is not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter. This amendment is not recited literally in the specification and no particular supporting disclosure for the subject claim amendment is otherwise readily apparent in the application as filed.  See MPEP 2163.04(I) (citing Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)); MPEP § 2163(II)(A).  

The closest disclosure in the specification is the following paragraph:

[0074] When X21 in Formula 2 is C(R21)(R22), two or more selected from Ar1 to Ar4 may be the group represented by Formula 2. In this case, the two or more of the group represented by Formula 2 may be identical to or different from each other. For example, when each of Ar1 and A3 is the group represented by Formula 2, X21 in Ar1 may be C(R21)(R22) and X21 in An may be C(R21)(R22). In one embodiment, when each of Ar1 and A3 is the group represented by Formula 2, X21 in Ari may be C(R21)(R22) and X21 in Ar3 may be O.

Specification at page 30, [0074].  However, this disclosure provides no support for the amended claim recitation of “the remaining one or two selected from the group consisting of Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 7-79”.  

In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP §2163(II)(A); MPEP §2163.04.   As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  


Second § 112(a) Rejection

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the following claim 1, claim 8, and claim 19 amendment :

wherein when Ar1, Ar2, Ar3 and/or Ar4 is the group represented by Formula 2, and when A21 and A22 are each a benzene ring, X21 in Formula 2 is C(R21)(R22), Si(R21)(R22), O, S, or Se1

is not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter. 

This amendment is not recited literally in the specification and no particular supporting disclosure for the subject claim amendment is otherwise readily apparent in the application as filed.  See MPEP 2163.04(I) (citing Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)); MPEP § 2163(II)(A).  

Applicant cites specification paragraphs [0007] and [0114].  Paragraph [0007] is two and half pages reciting in part that:

[0007] wherein, Formulae 1 and 2, A21 and A22. are each independently selected from a C1-C30carbocyclic group and a C1-C30 heterocyclic group. X21 is selected from C(R21)(R22), Si(R21)(R22), N(R21), O, S, and Se

 . . . 

R3, R4, and R21 to R24 are each independently selected from hydrogen [long listing of additional substituents]

Specification at page 30, [0074].  However, this disclosure does not provide literal or apparent support for the subject claim recitation.  Thus in this case, the citation of the two and a half pages of the generic disclosure of [0007], which does not appear to be relevant to the subject amendment, is not considered to meet the requirement of “pointed out”.  MPEP §2163(II)(A); MPEP §2163.04

Specification [00114] lists seventy six compound species all of which meet the limitations of the subject claim amendment.  That is, in the Ar1, Ar2, Ar3 and/or Ar4 groups represented by Formula 2, A21 and A22 are each a benzene ring, and X21 in Formula 2 is C(R21)(R22), Si(R21)(R22), O, S, or Se (i.e., is not N(R21)).  However, the added limitation of “A21 and A22 are each a benzene ring” is representative of only a small portion of the claimed genus.  That is, originally filed claims 1, 8 and 19 broadly recite that “A21 and A22 are each independently selected from the group consisting of a C1-C30 carbocyclic group and a C1-C30 heterocyclic group”.  The cited seventy six species are not relevant to much larger genus scope where A21 and A22 are a carbocyclic group other than benzene or a C1-C30 heterocyclic group.  Thus, the full scope of the subject claim limitation is not supported by the seventy six cited species.  MPEP §2163(I)(B); see also MPEP § 2163(II)(A)(3)(b) (citing In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads).  

In sum, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over D. Choi et al., KR-1070223-B1 (2011) (“Choi”)

Claims 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Choi et al., KR-1070223-B1 (2010) (“Choi”).   An English-language machine translation is attached as the second half of reference Choi.  Choi thus consists of 58 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Choi page numbers in the following format “xx/58”.  

Choi discloses that compounds of formula (I) are useful as hole transport materials in .  Choi at page 35/58, paragraph (5).  Choi discloses that The organic layer using the compound of formula (I) in organic electroluminescent compound the organic electroluminescent device of one high efficiency" low voltage" high luminance" longevity can be made in case the adoption based on the current density special of being vastly different.  Choi at page 34/58.  


Choi discloses the following two example compounds of formula 1:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Choi at page 5/58.  Choi compounds 29 and 32 each meet each and every structure limitation variable of claims 8-18 wherein Ar1 is a group represented by Formula 2, X21 of Formula 2 is S, Ar2-Ar4 are phenyl, L1 to L4 are single bonds.  Regarding claim 18, the Choi compounds meet the limitations of <Formula 1-4>.  Compound claims 8-18 are therefore anticipated by Choi compounds 29 and 32.  

§ 102(a)(1)/(2) Rejection over X. Wang et al., US 2017/0317308 (2017) (“Wang-2”)

Claims 8-18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by X. Wang et al., US 2017/0317308 (2017) (“Wang-2”).   Wang-2 discloses the following compound:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wang-2 at page 7, col. 2.  The above Wang-2 compound meets each and every structure limitation variable of claims 8-18 wherein Ar1 and Ar2 are each a group represented by Formula 2, X21 of Formula 2 is C(R21)(R(22), Ar3-Ar4 are Formula 5-1, and L1 to L4 are single bonds.  Regarding claim 18, the Wang-2 compound meets the limitations of <Formula 1-1>.  Note that this compound meets the claim 8 proviso:

when X21 in Formula 2 is C(R21)(R22), two or three selected from the group consisting of Ar1 to Ar4 are a group represented by Formula 2, the remaining one or two selected from the group consisting of Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 7-79, a sum of c1 and c2 is 1, and R3 and R4 are each hydrogen,

Compound claims 8-18 are therefore anticipated by the Wang-2 compound.  

It is noted that this compound does not meet the claim 19 recitation of “Ar1 is a group represented by Formula 2, or Ar1 and Ar4 are each a group represented by Formula 2” (which recitation appears at the end of claim 19).  

§ 102(a)(1) Rejection over S. Cha et al., KR 2018082124 (2018) (“Cha”)

Claims 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Cha et al., KR 2018082124 (2018) (“Cha”).   Cha discloses the following compound 3-33:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Cha at 23/195.  The above compound meets each and every structure limitation variable of claims 8-19 wherein Ar1 and Ar4 are each a group represented by Formula 2, X21 of Formula 2 is C(R21)(R(22), Ar2 and Ar3 are each of Formula 5-1, and L1 to L4 are single bonds.  Regarding claim 18, the Choi compounds meet the limitations of <Formula 1-1>.  Note that this compound meets the claim 8 proviso:

when X21 in Formula 2 is C(R21)(R22), two or three selected from the group consisting of Ar1 to Ar4 are a group represented by Formula 2, the remaining one or two selected from the group consisting of Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 7-79, a sum of c1 and c2 is 1, and R3 and R4 are each hydrogen,

Compound claims 8-19 are therefore anticipated by the Cha compound.  

It is noted that this compound meets the claim 19 recitation of “Ar1 is a group represented by Formula 2, or Ar1 and Ar4 are each a group represented by Formula 2” (which recitation appears at the end of claim 19).  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by D. Choi et al., KR-1070223-B1 (2010) (“Choi”) in further view of X. Wang et al., US 2017/0330918 (2017) (“Wang”).  

The Prior Art

D. Choi et al., KR-1070223-B1 (2010) (“Choi”)

As discussed above, Choi discloses that compounds of formula (I) are useful as hole transport materials in .  Choi at page 35/58, paragraph (5).  Choi discloses that The organic layer using the compound of formula (I) in organic electroluminescent compound the organic electroluminescent device of one high efficiency" low voltage" high luminance" longevity can be made in case the adoption based on the current density special of being vastly different.  Choi at page 34/58.  

Choi discloses the following two example compounds of formula 1:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Choi at page 5/58.  Choi compounds 29 and 32 meet each and every structure limitation variable of claims 1-7.  

X. Wang et al., US 2017/0330918 (2017) (“Wang”)

Wang teaches hole transporting material of Formula (1).  Wang at page 1, [0005].  Wang further discloses an OLED display panel comprising a first electrode and a second electrode, wherein a laminate comprising a light emitting layer and a hole transporting layer is provided between the first electrode and the second electrode; the hole transporting layer comprises the hole transporting material of Formula (1), or the hole transporting layer is the hole transporting layer of Formula (1).  Wang at page 7, [0036].  


In Example 4, Wang discloses use the following compound (exemplary of the compounds of Wang Formula (1)) in an OLED display panel:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Wang at page 12, [0068].  

Regarding claims 1-5, in Example 4, Wang teaches an OLED display panel having the structure shown in FIG. 2 was prepared.  Wang at page 12, Example 4 (stating that Example 1 was repeated with the compound of Example 4 as the material of the hole transporting layer).  Fig. 2 discloses that the OLED display panel includes a substrate 201, a first electrode 202 disposed on the substrate 201, a buffer layer 207, a hole transporting layer 203 and an electron transporting layer 206 sequentially stacked on the first electrode 202, and a second electrode 205 formed thereon, and a cap layer 208 overlying the second electrode 205.  Wang at page 9, [0053].  Fig. 2 further discloses that on the hole transporting layer 203, there are also a blue light emitting unit 2041, a green light emitting unit 2042, and a red light emitting unit 2043.  Wang at page 9, [0053].  Wang further discloses wherein the electron transporting layer 206 covers the blue light emitting unit 2041, the green light emitting unit 2042, and the red light emitting unit 2043.  Thus, Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claims 1-5.  

Respecting claim 6, Wang teaches that optionally, the hole transporting layer is doped with a P-type organic material in the hole transporting material.  Wang at page 7, [0034].  In fact, in the Wang Example 4 OLED device, the hole transport layer further includes:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


which is a p-dopant of -3.5 eV or less.  See specification at page 63, [00189]-[00194].  Thus, the Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claim 6, which is therefore anticipated by Wang Example 4.  

Claim 7 recites that that “emission layer includes  at least on compound selected from the group consisting of a styryl group-containing compound, an anthracene group-containing compound, a pyrene group containing compound, and a spiro-bifluorene group-containing compound”.  The specification teaches that these materials are included in the emission layer as phosphorescent or fluorescent dopants.  Specification at page 64, [00199]; Id. at page 80, [00263]; Id. at page 84, [00283].  In any case, Wang Example 4 teaches that the OLED device emission layer comprises both of:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein the first compound is green light emitting unit 2042 and the second compound is in blue light emitting unit 2041.  Wang at page 11, col. 2.  These two Wang compounds meet the claim 7 limitation of “anthracene group-containing compound” in the emission layer.  Thus, the Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claim 7.  

Wang differs from claims 1-7 in that the Wang Example 4 compound is excluded from the instant claims by the following claim 1 proviso:

when X21 in Formula 2 is C(R21)(R22), two or three selected from the group consisting of Ar1 to Ar4 are a group represented by Formula 2, the remaining one or two selected from the group consisting of Ar1 to Ar4 are each independently selected from a group represented by one of Formulae 5-1 to 5-12 and 5-17 to 7-79, a sum of c1 and c2 is 1, and R3 and R4 are each hydrogen,

Claims 1-7 are Obvious Over Choi in Further View of Wang

Claims 1-7 are obvious over Choi in further view of Wang for the following reasons.  One of ordinary skill in the art would be motivated to modify Wang’s Example 4 organic light-emitting device, which meets each and every device limitation of claims 1-7, by replacing the Wang Example 4 compound in the hole transporting region with either of Choi compounds 29 or 32.  Note that either of Choi compounds 29 or 32 meet all the chemical Markush group limitations of instant claims 1-7.  One of ordinary skill in the art is so motivated in view of Choi’s teaching that using an aromatic amine derivative represented by formula (1) in an organic EL device, particularly as a hole transporting material has a number of advantages.  The obviousness rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  


Subject Matter Free of the Art of Record

Instant 20 is considered free of the art of record.  The closest prior art is considered to be Akihiko et al., EP 0879868 (1998) (“Akihiko”) in further view of S. Kim et al., US 2016/0351817 (2016) (“Kim”) as discussed in the previous Office actions.  The cited art does not teach or suggest the specific compounds of instant claim 20.  

Applicant is encouraged to review the attached CAS/CAPLUS search report (which lists relevant compounds in addition to those cited above) in consideration of any amendment.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The most recently claim set (filed August 4, 2022) underlines only a portion of this claim phrase.  However, the claim phrase is entirely newly added claim text as a combination of the Amendments of February 22, 2022 and August 4, 2022.